  Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVSION

 Sally Young, individually and on behalf of all others
 similarly situated;                                                   Civil Action No:
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




        -v.-
 Scheer, Green, & Burke, Co. L.P.A.
 and John Does 1-25.

                                       Defendant(s).


       Plaintiff Sally Young (hereinafter, “Plaintiff”), a Texas resident, brings this Class Action

Complaint by and through her attorneys, against Defendant Scheer, Green, & Burke, Co. L.P.A.

(hereinafter “Defendant SG&B”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to


                                                                                                   1
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 2 of 10 PageID #: 2



material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under §1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 3 of 10 PageID #: 3




                                           PARTIES

   7.      Plaintiff Sally Young is a resident of the State of Texas, County of Jefferson, residing

at 5090 Allen Dr, Beaumont, TX 77708.

   8.      Defendant SG&B is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 1 Seagate, Suite 640, Toledo, Ohio

43604-1558.

   9.      Upon information and belief, Defendant SG&B is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.




                                    CLASS ALLEGATIONS
   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           b. to whom Defendant SG&B sent an initial collection letter attempting to collect a

               consumer debt;
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 4 of 10 PageID #: 4



            c. that deceptively implied that Defendant could bring legal action to collect a debt

               in the State of Texas;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant's collection actions such as the referenced letters attached as Exhibit

A and B, violate 15 U.S.C. §§ l692e.

   16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

nor their attorneys have any interests, which might cause them not to vigorously pursue this

action.
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 5 of 10 PageID #: 5



   17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendant’s communications to consumers, in the forms

               attached as Exhibit A and B violate 15 U.S.C. l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 6 of 10 PageID #: 6



               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     On or before July 10, 2019 the Plaintiff incurred an obligation.

   22.     The Schumacher Clinical Partners obligation arose out of transactions in which

money, property, insurance or services, which are the subject of the transaction, are primarily

for personal, family or household purposes.

   23.     The Schumacher Clinical Partners obligation is a "debt" as defined by 15 U.S.C.

§1692a (5).

   24.     Schumacher Clinical Partners is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 7 of 10 PageID #: 7



   25.     Schumacher Clinical Partners contracted the Defendant SG&B to collect the alleged

debt.

   26.     Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.




                           Violation I –July 10, 2019 Collection Letter

   27.     On or around July 10, 2019 Defendant SG&B sent the Plaintiff an initial contact

notice (the “Letter”) regarding the alleged debt owed to Schumacher Clinical Partners. A true

and correct copy of the Letter is attached hereto as Exhibit A.

   28.     The letter contains a Letterhead at the top of the page stating: “Law offices of Scheer,

Green, & Burke, Co. L.P.A.

   29.     The letter further states: “The above-mentioned account has been referred to this

office for collection. The amount stated above is the current balance due.”

   30.     The letter ends stating: “Although we are a law firm, at this time, no attorney with

this firm has personally reviewed the particular circumstances of your account, evaluated your

case or made any recommendations concerning the validity of the creditor’s claims.”

   31.     Finally, the letter is signed by the “Law Offices of Scheer, Green, & Burke, Co.

L.P.A.”

   32.     The entirety of the Letter implies that collection of this debt will be through litigation

by the Defendant as a law firm and not merely as debt collection.
 Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 8 of 10 PageID #: 8



      33.       This is implied by the heading of the Letter, and that the letter is signed by the “Law

  Offices of Scheer, Green, & Burke, Co. L.P.A.” indicating that an attorney, rather than a debt

  collector is pursuing this collection, both implying that this is not a mere debt collection but

  rather the process of legal action.

      34.       The Letter implies an attorney at law firm is involved and that this is part of an

  official, legal process.

      35.       Upon information and belief, and according to the Texas bar database, Defendant is

  not a licensed law firm in the state of Texas.

      36.       The letter is deceptive and misleading to the least sophisticated consumer who

  would understand that at some point, the Defendant law firm will be involved in a legal action

  to collect the debt, which is false because Defendant is not licensed to practice law in the State

  of Texas.

      37.       Moreover, at no point does Defendant state clearly that although the letter is from a

  lawyer, the lawyer is acting solely as a debt collector and not in any legal capacity when sending

  the letter.

      38.       As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      39.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      40.       Defendants debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
  Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 9 of 10 PageID #: 9



       41.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       42.     Defendants violated § 1692e:

               a. As the Letter it is open to more than one reasonable interpretation, at least one of

                   which is inaccurate.

               b. By making a false and misleading representation in violation of §1692e(10).

       43.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Sally Young, individually and on behalf of all others similarly situated,

demands judgment from Defendant SG&B as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case 1:20-cv-00297-MJT Document 1 Filed 07/08/20 Page 10 of 10 PageID #: 10



     6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

  just and proper.


  Dated: July 8, 2020                                     Respectfully Submitted,

                                                          Stein Saks, PLLC
                                                          /s/ Yaakov Saks
                                                          Yaakov Saks, Esq.
                                                          285 Passaic Street
                                                          Hackensack, NJ, 07601
                                                          Ph: 201-282-6500 ext. 101
                                                          Fax: 201-282-6501
                                                          ysaks@steinsakslegal.com
                                                          Counsel for Plaintiff
